DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments received on December 14, 2020 are entered into the file. Currently, claims 1 and 2 are amended; claim 4 is cancelled; claim 5 is new; resulting in claims 1-3 and 5 pending for examination.
This is a non-final rejection.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 8 of U.S. Patent No. US 10,645,850 in view of Levo et al. (US 2015/0115723). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claims 1 and 5 of the instant invention, claims 1 and 4 of U.S. Patent No. 10,645,850 also recite an electromagnetic-wave-absorbing composite sheet (claim 1) comprising an electromagnetic-wave-absorbing magnetic film having a rectangular or square shape (claim 4), and an electromagnetic-wave-shielding film having a rectangular or square shape (claim 4), which is laminated on said electromagnetic-wave-absorbing magnetic film (claim 1). Claim 1 of U.S. Patent No. 10,645,850 also recites a ratio of the area of said electromagnetic-wave-shielding film to the area of said electromagnetic-wave-absorbing magnetic film being 10/100 to 80/100 (claim 1). U.S. Patent No. 10,645,850 does not expressly recite a relative positioning of the electromagnetic wave-shielding film to the electromagnetic-wave-absorbing magnetic film, or that the electromagnetic-wave-absorbing magnetic film comprises magnetic powder uniformly dispersed in a binder resin.
However, in the analogous art of electromagnetic shielding devices, Levo et al. teaches a multi-coil assembly (100; electromagnetic-wave-absorbing composite sheet, [0018], Abstract, claim 1) comprising magnetic shields (105; electromagnetic-wave-
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic-wave-absorbing composite sheet of U.S. Patent No. 10,645,850 by specifying a desired shape of the electromagnetic-wave-shielding film relative to the shape of the electromagnetic-wave-absorbing magnetic film as taught by Levo et al. in order to achieve a desired shielding effect according to the electromagnetic device being shielded by the assembly.
Regarding claim 2 of the instant invention, claim 2 of U.S. Patent No. 10,645,850 also recites a ratio of the area of said electromagnetic-wave-shielding film to the area of said electromagnetic-wave-absorbing film being 20/100 to 80/100 (claim 2).
Regarding claim 3.
Claims 1-3 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,667,444 in view of Levo et al. (US 2015/0115723). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claims 1 and 5 of the instant invention, claims 1 and 8 of U.S. Patent No. 10,667,444 also recite an electromagnetic-wave-absorbing composite sheet (claim 1) comprising an electromagnetic-wave-absorbing magnetic film having a rectangular or square shape (claim 8), and an electromagnetic-wave-shielding film having a rectangular or square shape (same as above), which is laminated on said electromagnetic-wave-absorbing magnetic film (claim 1). Claim 1 of U.S. Patent No. 10,667,444 also recites a ratio of the area of said electromagnetic-wave-shielding film to the area of said electromagnetic-wave-absorbing magnetic film being 10/100 to 80/100 (claim 1). U.S. Patent No. 10,667,444 does not expressly recite a relative positioning of the electromagnetic wave-shielding film to the electromagnetic-wave-absorbing magnetic film, or that the electromagnetic-wave-absorbing magnetic film comprises magnetic powder uniformly dispersed in a binder resin.
However, in the analogous art of electromagnetic shielding devices, Levo et al. teaches a multi-coil assembly (100; electromagnetic-wave-absorbing composite sheet, [0018], Abstract, claim 1) comprising magnetic shields (105; electromagnetic-wave-absorbing magnetic film, and 102; electromagnetic-wave-shielding film), wherein the magnetic shield (105) comprises a magnetic material combined with a polymeric binder ([0019], [0040]). Levo et al. further teaches the assembly wherein any side of the magnetic shield (102) does not project outward from the corresponding side of the 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic-wave-absorbing composite sheet of U.S. Patent No. 10,667,444 by specifying a desired shape of the electromagnetic-wave-shielding film relative to the shape of the electromagnetic-wave-absorbing magnetic film as taught by Levo et al. in order to achieve a desired shielding effect according to the electromagnetic device being shielded by the assembly.
Regarding claim 2 of the instant invention, claim 2 of U.S. Patent No. 10,667,444 also recites a ratio of the area of said electromagnetic-wave-shielding film to the area of said electromagnetic-wave-absorbing film being 20/100 to 80/100 (claim 2).
Regarding claim 3 of the instant invention, claim 4 of U.S. Patent No. 10,667,444 also recites wherein said electromagnetic-wave-shielding film is a conductive metal foil, a plastic film having a thin conductive metal film or coating, or a carbon sheet (claim 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2013/0240261) in view of Jang (US 2018/0315534).
Regarding claims 1, 2, and 5, Song et al. teaches a composite material for shielding an electromagnetic wave (10; electromagnetic-wave-absorbing composite sheet, Abstract) comprising an electromagnetic wave-shielding layer (11; electromagnetic-wave-absorbing magnetic film) having a square shape [0051], which is laminated on a thermally conductive film (12; electromagnetic-wave-shielding film, Abstract, [0032], Fig. 1) having a square shape [0052]. Song et al. further teaches the electromagnetic wave-shielding layer comprising magnetic powder uniformly dispersed in a matrix resin ([0034]-[0035], [0038], [0050]). Song et al. further teaches a composite material produced from an electromagnetic wave-shielding film having a size of 120x120 nm and a thermally conductive film having a size of 100x100 nm ([0051]-
It is noted that the thermally conductive sheet taught by Song et al. comprising a mixture of graphene nanoplate and polypropylene [0052] shares a similar structure and function to the carbon sheet disclosed in the instant specification, which comprises a graphite sheet and polyimide and has a function of dissipating heat ([0058]-[0060]).
 Song et al. does not expressly teach a relative arrangement of the thermally conductive film with respect to the electromagnetic wave-shielding film.
However, in the analogous art of composite electromagnetic shielding sheets, Jang teaches a magnetic field shielding sheet (120; electromagnetic-wave-absorbing composite sheet, [0053], Abstract) comprising a third shielding sheet (123; electromagnetic-wave-absorbing magnetic film) and a first shielding sheet (121; electromagnetic-wave-absorbing film), which is laminated on the third shielding sheet (Figs. 1, 4, [0061]). Jang further teaches the composite sheet wherein any side of the first shielding sheet is not projecting outward from the corresponding side of the third shielding sheet, and wherein the shape of the first shielding sheet is disposed within the shape of the third shielding sheet (Figs. 1, 4). Further regarding the relative size and arrangement of the shielding sheets, Jang teaches that the first and third shielding sheets are each disposed on an area corresponding to either a first or second wireless power transmission antenna which each sheet is used to shield ([0055]-[0057]), which enables effective shielding of the magnetic field generated from the antenna, thus improving the performance of the device [0058].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composite material of Song et al. by specifying a relative arrangement of the shielding sheet and the conductive film according to the size and arrangement of the devices requiring shielding as taught by Jang, in order to enable effective shielding of the magnetic fields generated by electronic devices.
Regarding claim 3, Song et al. in view of Jang teaches all of the limitations of claim 1 above, and Song et al. further teaches the thermally conductive film (12; electromagnetic-wave-shielding film) being a carbon sheet (graphene nanoplate, [0041], [0052]).
 
Response to Arguments
Response-Specification
Applicant’s arguments, see pages 1-2, filed 12/14/2020 with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawnowH.

Response-Claim Rejections - 35 USC § 112
Applicant’s arguments with respect to claims 1-3 have been considered but are moot in view of the amendments to the claims filed 12/14/2020.

Response-Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claims 1-3 are considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Insofar as they apply to the present rejections of record, none of the above cited references teach an electromagnetic-wave-absorbing composite sheet wherein the first and second shielding sheets are arranged in the same plane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jang et al. (KR 2017-0038747) teaches a composite shielding unit for wireless power transfer (1000, 1000’, Fig. 8b) comprising a first magnetic field shielding unit having a relatively high magnetic permeability (1100, 1100’, [0101]) and a second magnetic field shielding unit comprising a magnetic powder dispersed in a polymer (1200, 1200’, [0108]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785